          Case 3:18-cv-04312-VC Document 136 Filed 06/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JORGE BERMUDEZ, et al.,
                                                 18-cv-04312-VC
                 Plaintiff,

           v.                                    JUDGMENT

  SERVICE EMPLOYEES
  INTERNATIONAL UNION, LOCAL 521,
  et al.,
                 Defendant.

       The Court now enters judgment in accordance with its previous orders granting Final
Approval of Class Action Settlement and the Motion for Attorney Fees. The Clerk of Court is
directed to close the case.
       IT IS SO ORDERED.

Dated: June 23, 2020

                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
